Citation Nr: 1142072	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-12 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right shoulder tendonitis with acromial impingement.

2.  Entitlement to service connection for right shoulder tendonitis with acromial impingement.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to August 1979.

This case comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for right shoulder tendonitis with acromial impingement.  However, the Board has a jurisdictional responsibility to consider whether a previously denied claim should be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to service connection for right shoulder tendonitis with acromial impingement is addressed in the REMAND portion of the decision below and is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1992 rating decision, the RO denied the Veteran's claim for entitlement to service connection for right shoulder tendonitis with acromial impingement.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the January 1992 decision relates to the basis for the prior denial. 

CONCLUSIONS OF LAW

1.  The January 1992 decision that denied the claim for entitlement to service connection for right shoulder tendonitis with acromial impingement is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).
2.  Evidence received since the January 1992 decision is new and material and the claim for entitlement to service connection for right shoulder tendonitis with acromial impingement is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claim being decided herein, the application to reopen the claim for entitlement to service connection for right shoulder tendonitis with acromial impingement, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence has been received is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In January 1992, the RO denied the Veteran's claim for entitlement to service connection for right shoulder tendonitis with acromial impingement.  The Veteran was notified of this denial in a letter later that month but did not appeal, and he did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The RO's denial was based on its conclusion that there was no evidence of the condition in the service treatment records (STRs) or of in-service trauma.  The evidence before the RO included the STRs, which did not contain treatment notes regarding the right shoulder, but on the June 1979 separation report of medical history, the Veteran indicated that he had a painful or trick shoulder or elbow.  The report of medical history and separation examination report indicated that the painful or trick shoulder was related to playing tennis.  There were also post service VA treatment records reflecting that the Veteran was seen beginning in September 1991 for right shoulder pain, which he indicated began fourteen years previously with a high speed and direct impact.  The Veteran underwent a right shoulder impingement arthroscopy and subacromial compression in October 1991.

Thus, while there was medical evidence of a current right shoulder disability and lay evidence (the Veteran's statement to VA physicians) of in-service injury, there was no evidence of a relationship between the current right shoulder disability and the claimed in-service injury.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Since the January 1992 denial, the Veteran has submitted treatment records from Mammoth Hospital showing that he re-injured his right shoulder and underwent right rotator cuff surgery in August 2006.  Significantly, there is also a May 2007 letter from Dr. Perry of Mammoth Hospital.  Dr. Perry indicated that he did not have and had not reviewed the prior VA treatment records, but that the Veteran had consistently maintained that his right shoulder had not been functional since an in-service injury, and the problem was not recognized until the 1991 VA treatment and operation.  He also noted that his physical examination showed the type of incision that was consistent with a large open procedure for a large prior rotator cuff tear, and that MRI suggested recurrent tear with significant atrophy and thinning suggesting previous long protracted history of previous cuff injury with probable re-tear and retraction.   Based on his analysis of examination and X-ray as well as the Veteran's recounting of his medical history, Dr. Perry concluded: "Considering his history, it seems to make sense in my clinical experience that this patient never had optimal disposition from his initial massive rotator cuff tear."  The Veteran also submitted his own statements in which he gave a detailed description of his military duties and his training for these duties, including one day when he was lifting on the weight machine and felt something in his right shoulder give way and felt like it tore inside.  He described failing a qualifying class as a result and consequently being disqualified from carrying any firearms.

The new evidence, in particular the letter from Dr. Perry, relate to the claimed relationship between the current right shoulder disability and the in-service injury.  As the lack of nexus was one of the elements missing from the Veteran's claim at the time of the prior denial, this new evidence relates to one of the bases for the prior denial.  Consequently, it is new and material, and reopening is warranted.

ORDER

The application to reopen the claim for entitlement to service connection for right shoulder tendonitis with acromial impingement is granted.
REMAND

While Dr. Perry's opinion, combined with the other evidence, is sufficient to warrant reopening of the claim, it is not sufficient to grant or decide the claim because of several flaws.  Dr. Perry did not review the in-service or post service treatment records.  While such review is not required in every case, Dr. Perry's conclusion was phrased in ambiguous language ("it seems to make sense in my clinical experience that this patient never had optimal disposition from his initial massive rotator cuff injury") and would have benefitted from claims file review.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  

As there is evidence of a current disability that may be associated with service, but the evidence is insufficient to make a decision on the claim, a VA examination is warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  There are also other matters that must be addressed on remand.

First, the Veteran indicated in an attachment to his April 2008 substantive appeal (VA Form 9), that he never received the RO's January 2007 VCAA letter.  While the letter was not returned as undeliverable, given the remand, the Board finds that in the circumstances of this case, a new VCAA letter should be sent with regard to the reopened claim for entitlement to service connection for right shoulder tendonitis with acromial impingement.  In addition, the Veteran noted that service personnel records would support his claim by showing his duties as well as his being disqualified from carrying firearms due to his right shoulder.  The service personnel records should therefore be obtained.  In addition, while the Mammoth Hospital records, including records just prior to and after the August 23, 2006 surgery, are in the claims file, the file does not appear to include the actual operation report.  This report should be obtained.

Accordingly, claim for entitlement to service connection for right shoulder tendonitis with acromial impingement is REMANDED for the following action:

1.  Send the Veteran a VCAA letter with regard to the now reopened claim for entitlement to service connection for right shoulder tendonitis with acromial impingement.

2.  Obtain the Veteran's service personnel records.

3.  Take appropriate action to obtain the report of the August 23, 2006 right shoulder surgery from Mammoth Hospital.

4.  Schedule the Veteran for a VA examination as to the etiology of his right shoulder disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability is related to service.  The examiner should specifically address the separation report of painful or trick shoulder, the Veteran's post-service statements made to physicians and otherwise regarding the in service injury and continuity of symptomatology, and Dr. Perry's May 2007 statement, as well as ay other evidence deemed relevant to the question.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


